EXHIBIT 10.2

 

MANAGEMENT AGREEMENT

by and between

Starwood Waypoint Residential Trust

and

SWAY Management LLC

Dated as of January 31, 2014

 

--------------------------------------------------------------------------------


 

MANAGEMENT AGREEMENT, dated as of January 31, 2014, by and between Starwood
Waypoint Residential Trust, a Maryland real estate investment trust (the
“Company”), and SWAY Management LLC, a Delaware limited liability company (the
“Manager”).

 

W I T N E S S E T H:

 

WHEREAS, the Company invests in Target Assets (as defined below) and intends to
qualify as a real estate investment trust for federal income tax purposes within
the meaning of Sections 856 through 860 of the Internal Revenue Code of 1986, as
amended (the “Code”); and

 

WHEREAS, the Company desires to retain the Manager to administer the business
activities and day-to-day operations of the Company and to perform services for
the Company in the manner and on the terms set forth herein and the Manager
wishes to be retained to provide such services.

 

NOW THEREFORE, in consideration of the promises and agreements hereinafter set
forth, the parties hereto hereby agree as follows:

 

Section 1.                                          Definitions.

 

(a)                                 The following terms shall have the meanings
set forth in this Section 1(a):

 

“Adjusted Market Capitalization” means, for purposes of calculating the Base
Management Fee: the product of (1) the Fair Market Value of Common Stock,
multiplied by (2) the sum of (a) the Outstanding Common Stock, plus (b) the
maximum number of Common Stock Equivalents, minus (3) the aggregate
consideration payable to the Company on the applicable date upon the redemption,
exercise, conversion and/or exchange of any Common Stock Equivalents, plus the
product of (x) the Fair Market Value of Preferred Stock multiplied by (y) the
Outstanding Preferred Stock.

 

“Affiliate” means, with respect to any Person, (i) any other Person directly or
indirectly controlling, controlled by, or under common control with such Person,
(ii) any executive officer, general partner or managing member of such Person,
(iii) any member of the board of directors or board of managers (or bodies
performing similar functions) of such Person, and (iv) any legal entity for
which such Person acts as an executive officer, general partner or managing
member.

 

“Agreement” means this Management Agreement, as amended, supplemented or
otherwise modified from time to time.

 

“Automatic Renewal Term” has the meaning set forth in Section 11(a) hereof.

 

“Bankruptcy” means, with respect to any Person, (a) the filing by such Person of
a voluntary petition seeking liquidation, reorganization, arrangement or
readjustment, in any form, of its debts under Title 11 of the United States Code
or any other U.S. federal or state or foreign insolvency law, or such Person’s
filing an answer consenting to or acquiescing in any such petition, (b) the
making by such Person of any assignment for the benefit of its creditors,
(c) the expiration of 60 days after the filing of an involuntary petition under
Title 11 of the Unites States Code, an application for the appointment of a
receiver for a material portion of the assets of such

 

--------------------------------------------------------------------------------


 

Person, or an involuntary petition seeking liquidation, reorganization,
arrangement or readjustment of its debts under any other U.S. federal or state
or foreign insolvency law, provided that the same shall not have been vacated,
set aside or stayed within such 60-day period or (d) the entry against such
Person of a final and non-appealable order for relief under any bankruptcy,
insolvency or similar law now or hereinafter in effect.

 

“Base Management Fee” means the base management fee, calculated and payable
quarterly in arrears, in an amount in cash equal to one-fourth of 1.50% of the
daily average of the Company’s Adjusted Market Capitalization for the
immediately preceding quarter, subject to any proration pursuant to
Section 7(c).

 

“Board” means the board of directors of the Company.

 

“Board Investment Committee” means a committee consisting solely of members of
the Board formed for the primary purpose of (1) periodically reviewing the
Company’s investments and (2) pursuant to the Investment Guidelines, approving
certain investments proposed to be made by the Company.

 

“Business Day” means any day except a Saturday, a Sunday or a day on which
banking institutions in New York, New York are not required to be open.

 

“Claim” has the meaning set forth in Section 9(c) hereof.

 

“Distribution Date” means the distribution date of the Spin-Off.

 

“Code” has the meaning set forth in the Recitals.

 

“Co-Investment and Allocation Agreement” refers to the co-investment and
allocation agreement, dated January 31, 2014, by and among the Company, the
Manager, and Starwood Capital Group Global, L.P.

 

“Common Stock” means the common stock, par value $0.01, of the Company.

 

“Common Stock Equivalents” means shares of the Common Stock issuable pursuant to
outstanding rights, options or warrants to subscribe for, purchase or otherwise
acquire shares of Common Stock that are in-the-money on such date.

 

“Company” has the meaning set forth in the Recitals.

 

“Company Indemnified Party” has meaning set forth in Section 9(b) hereof.

 

“Conduct Policies” has the meaning set forth in Section 2(l) hereof.

 

“Confidential Information” has the meaning set forth in Section 6 hereof.

 

“Effective Termination Date” has the meaning set forth in Section 11(b) hereof.

 

“Employing Subsidiary” has the meaning set forth in Section 4(a) hereof.

 

2

--------------------------------------------------------------------------------


 

“Equity” means (a) the sum of (1) the net proceeds from all issuances of the
Company’s equity securities since inception (allocated on a pro rata basis for
such issuances during the fiscal quarter of any such issuance), plus (2) the
Company’s retained earnings at the end of the most recently completed calendar
quarter (without taking into account any non-cash equity compensation expense
incurred in current or prior periods), less (b) any amount that the Company or
any of its Subsidiaries has paid to repurchase the Company’s Common Stock since
inception.  Equity excludes (1) any unrealized gains and losses and other
non-cash items that have impacted stockholders’ equity as reported in the
Company’s financial statements prepared in accordance with GAAP, and
(2) one-time events pursuant to changes in GAAP, and certain non-cash items not
otherwise described above, in each case after discussions between the Manager
and the Independent Directors and approval by a majority of the Independent
Directors.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value of Common Stock” means, for any relevant period, the average
daily closing price per share of Common Stock as reported on the NYSE or such
other securities exchange on which the shares of Common Stock are listed, or, if
the Common Stock is not listed on any securities exchange, the average of the
market value per share of Common Stock on the first day and the last day of the
relevant period as determined by an independent appraiser to be mutually agreed
upon between the parties.

 

“Fair Market Value of Preferred Stock” means, for any relevant period, the
average daily closing price per share of Preferred Stock as reported on the NYSE
or such other securities exchange on which the shares of Preferred Stock are
listed, or, if the Preferred Stock is not listed on any securities exchange, the
average of the market value per share of Preferred Stock on the first day and
the last day of the relevant period as determined by an independent appraiser to
be mutually agreed upon between the parties.

 

“GAAP” means generally accepted accounting principles in effect in the United
States on the date such principles are applied.

 

“Governing Instruments” means, with regard to any entity, the articles of
incorporation or certificate of incorporation and bylaws in the case of a
corporation, the partnership agreement in the case of a general or limited
partnership, the certificate of formation and operating agreement in the case of
a limited liability company, the trust instrument in the case of a trust, or
similar governing documents in each case as amended.

 

“Indemnified Party” has the meaning set forth in Section 9(b) hereof.

 

“Independent Director” means a member of the Board who is “independent” in
accordance with the rules of the NYSE or such other securities exchange on which
the shares of Common Stock are listed.

 

“Initial Grant” means the grant of shares of the Company’s restricted stock, if
any, delivered at the Distribution Date.

 

“Initial Term” has the meaning set forth in Section 11(a) hereof.

 

3

--------------------------------------------------------------------------------


 

“Intellectual Property” means all work product, documents, code, works of
authorship, programs, manuals, developments, processes, formulae, data,
specifications, fixtures, tooling, equipment, supplies, processes, inventions,
discoveries, improvements, trade secrets and know-how or similar rights.

 

“Intellectual Property Rights” means the worldwide right, title, and interest in
any Intellectual Property and any goodwill appurtenant thereto, including,
without limitation, all copyrights, copyright renewals or reversions,
trademarks, trade names, trade dress rights, inventions, priority rights, patent
rights, patents, and any other rights or protections in connection therewith or
related thereto.

 

“Investment Advisors Act” means the Investment Advisers Act of 1940, as amended.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Investment Advisor” means Starwood Capital Group Management, LLC, a Connecticut
limited liability company.

 

“Investment Advisory Agreement” means an agreement between the Manager and the
Investment Advisor, as may be amended from time to time, whereby the latter
agrees to provide the Manager with the personnel, services (including, on behalf
of the Company, all “securities” (for purposes of the Investment Advisers Act)
services and advice) and resources necessary for the Manager to perform its
obligations and responsibilities under this Agreement in exchange for certain
fees payable by the Manager on behalf of the Company.

 

“Investment Guidelines” means the investment guidelines approved by the Board, a
copy of which is attached hereto as Exhibit A, as the same may amended,
restated, modified, supplemented or waived pursuant to the approval of a
majority of the entire Board (which must include a majority of the Independent
Directors) and the Manager Investment Committee.

 

“Last Appraiser” has the meaning set forth in Section 7(g) hereof.

 

“Losses” has the meaning set forth in Section 9(a) hereof.

 

“Manager” has the meaning set forth in the Recitals.

 

“Manager Indemnified Party” has the meaning set forth in Section 9(a) hereof.

 

“Manager Investment Committee” means the investment committee formed by the
Manager, the members of which shall consist of employees of the Manager and its
Affiliates and may change from time to time.

 

“Manager Permitted Disclosure Parties” has the meaning set forth in
Section 6(a) hereof.

 

“Near Term Loan-to-Own Investment” means any Target Asset which, at the time of
its origination or acquisition, the originator or acquiror had the intent and/or
expectation of foreclosing on, or otherwise acquiring, the real property
securing such Target Asset within 18 months of its origination or acquisition of
such Target Asset.

 

4

--------------------------------------------------------------------------------


 

“Notice of Proposal to Negotiate” has the meaning set forth in
Section 11(c) hereof.

 

“NYSE” means The New York Stock Exchange.

 

“Offer Employees” has the meaning set forth in Section 4(a) hereof.

 

“Outstanding Common Stock” means the average number of shares of the Common
Stock and securities convertible into Common Stock issued and outstanding during
the relevant period.

 

“Outstanding Preferred Stock” means the average number of shares of Preferred
Stock issued and outstanding during the relevant period.

 

“Person” means any natural person, corporation, partnership, association,
limited liability company, estate, trust, joint venture, any federal, state,
county or municipal government or any bureau, department or agency thereof or
any other legal entity and any fiduciary acting in such capacity on behalf of
the foregoing.

 

“Preferred Stock” means shares of any class of preferred stock of the Company
that may be issued and outstanding from time to time.

 

“Pre-Funded Expenses” has the meaning set forth in Section 8(d) hereof.

 

“Regulation FD” means Regulation FD as promulgated by the SEC.

 

“REIT” means a “real estate investment trust” as defined under the Code.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Spin-Off” means the distribution by Starwood Property Trust, Inc., to its
holders of the outstanding shares of Common Stock pursuant to the Company’s
Registration Statement on Form 10 (No. 001-36163).

 

“Subsidiary” means (i) any subsidiary of the Company, (ii) any partnership the
general partner of which is the Company or any subsidiary of the Company, and
(iii) any limited liability company the managing member of which is the Company
or any subsidiary of the Company.

 

“Target Assets” means single family rental homes and distressed and
non-performing single-family residential mortgage loans, subject to, and
including, any changes to the Company’s Investment Guidelines that may be
approved by the Manager and the Company from time to time.

 

“Termination Fee” means a termination fee equal to three (3) times the average
annual Base Management Fee calculated according to the Base Management Fee
received in the most recently completed eight calendar quarters prior to the
Effective Termination Date.

 

“Termination Notice” has the meaning set forth in Section 11(b) hereof.

 

5

--------------------------------------------------------------------------------


 

“Termination Without Cause” has the meaning set forth in Section 11(b) hereof.

 

“Transferred Employees” has the meaning set forth in Section 4(b) hereof.

 

“Valuation Notice” has the meaning set forth in Section 7(g) hereof.

 

(b)                                 As used herein, accounting terms relating to
the Company and its Subsidiaries, if any, not defined in Section 1(a) and
accounting terms partly defined in Section 1(a), to the extent not defined,
shall have the respective meanings given to them under GAAP.  As used herein,
“calendar quarters” shall mean the period from January 1 to March 31, April 1 to
June 30, July 1 to September 30 and October 1 to December 31 of the applicable
year.

 

(c)                                  The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section references are to this Agreement unless otherwise
specified.

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such
terms.  The words include, includes and including shall be deemed to be followed
by the phrase “without limitation.”

 

Section 2.                                          Appointment and Duties of
the Manager.

 

(a)                                 The Company hereby appoints the Manager to
manage, directly or through the Investment Advisor, as applicable, the
investments and day-to-day operations of the Company and its Subsidiaries,
subject at all times to the further terms and conditions set forth in this
Agreement.  The Manager hereby agrees to use its commercially reasonable efforts
to perform each of the duties set forth herein, provided that funds are made
available by the Company for such purposes as set forth in Section 8 hereof. 
The appointment of the Manager shall be exclusive to the Manager, except to the
extent that the Manager elects, in its sole and absolute discretion, subject to
the terms of this Agreement, or is required hereby to cause the duties of the
Manager as set forth herein to be provided by third parties.  The Company hereby
directs the Manager to retain the Investment Advisor pursuant to the Investment
Advisory Agreement to manage the Company’s investment activities, as applicable
under the Investment Advisers Act.  Upon notice from the Company, the Manager
will terminate the Investment Advisory Agreement pursuant to the terms of the
Investment Advisory Agreement.

 

(b)                                 The Manager, in its capacity as manager of
the investments, if applicable, and the operations of the Company, at all times
will be subject to the supervision and direction of the Board and will have only
such functions and authority as the Board may delegate to it, including, without
limitation, managing the Company’s business affairs in conformity with the
Investment Guidelines and other policies that are approved and monitored by the
Board.  The Company and the Manager hereby acknowledge the recommendation by the
Manager and, if applicable, the Investment Advisor, and the approval by the
Board, of the Investment Guidelines, including, but not limited to the Company’s
investment strategy in the Target Assets.  The Company and the Manager hereby
acknowledge and agree that, during the term of this Agreement, any proposed
changes to the Company’s investment strategy that would modify or expand the
Target Assets

 

6

--------------------------------------------------------------------------------


 

may only be recommended by our Manager or, if applicable, the Investment Advisor
and shall require the approval of the Board and the Manager or, if applicable,
the Investment Advisor.

 

(c)                                  The Manager will be responsible for the
day-to-day operations of the Company (which, for purposes of the Manager’s
responsibilities in this Agreement, includes its Subsidiaries) and will perform
(or cause to be performed) such services and activities relating to the
investments and operations of the Company as may be appropriate, which may
include, without limitation:

 

(i)                                               forming the Manager Investment
Committee, which will have the following responsibilities:  (A) proposing
modifications to the Investment Guidelines to the Board or, if applicable,
reviewing modifications proposed by the Investment Advisor for submission to the
Board, (B) reviewing the Company’s investment portfolio for compliance with the
Investment Guidelines on a quarterly basis, (C) reviewing the diversification of
the Company’s investment portfolio and the Company’s hedging and financing
strategies on a quarterly basis, and (D) conducting or overseeing the provision
of the services set forth in this Section 2;

 

(ii)                                            serving as the Company’s
consultant or, if applicable, liaison with the Investment Advisor with respect
to the periodic review of the Investment Guidelines and other parameters for the
Company’s investments, financing activities and operations, which review shall
occur no less than annually, and acting as the Company’s consultant with respect
to any modification to which shall be approved by a majority of the Independent
Directors from time to time at their discretion;

 

(iii)                                         directly or, if applicable,
through the Investment Advisor, identifying, investigating, analyzing and
selecting possible investment opportunities and originating, acquiring,
structuring, negotiating, monitoring, financing, retaining, selling, negotiating
for prepayment, restructuring or disposing of investments consistent with the
Investment Guidelines, and making representations and warranties in connection
therewith;

 

(iv)                                        with respect to prospective
purchases, sales or exchanges of investments, conducting negotiations on the
Company’s behalf with sellers, purchasers, trustees, lenders, regulatory
agencies and bodies, title companies, environmental consultants, primary
dealers, custodians and brokers and, if applicable, their respective agents,
representatives and investment bankers, and owners of privately held real estate
companies, including the execution, delivery and renewal of any financing
documents and all offers, purchase and sale agreements, escrow documents and any
other agreements and/or instruments relating to the purchase or sale of
properties on behalf of the Company;

 

(v)                                           negotiating and entering into, on
the Company’s behalf, as recommended by the Investment Advisor, repurchase
agreements, interest rate swap agreements, agreements relating to borrowings
under programs established by the U.S. Government and/or agencies thereunder,
and other agreements and instruments required for the Company to conduct the
Company’s business;

 

7

--------------------------------------------------------------------------------


 

(vi)                                        acting as a liaison to or engaging
and supervising, on the Company’s behalf and at the Company’s expense,
independent contractors that provide investment banking, securities brokerage,
mortgage brokerage, residential home sales brokerage, other financial services,
real estate services, commercial services, due diligence services, underwriting
review services, legal and accounting services, and all other services
(including investor relations and transfer agent and registrar services) as may
be required relating to the Company’s operations or, if not done through the
Investment Advisor, investments (or potential investments);

 

(vii)                                     the conversion of the Company’s
acquisitions into rental homes and the subsequent renovation, leasing,
maintenance and other property management of the Company’s rental homes,
including through the engagement and supervision, on the Company’s behalf and at
the Company’s expense, of property management companies responsible for such
activities;

 

(viii)                                  advising the Company on, preparing,
negotiating and entering into, on the Company’s behalf, applications and
agreements relating to programs established by the U.S. Government;

 

(ix)                                        serving as the Company’s consultant
with respect to arranging for any issuance of mortgage-backed securities from
pools of mortgage loans or mortgage-backed securities owned by the Company;

 

(x)                                           coordinating and managing
operations of any joint venture or co-investment interests held by the Company
and conducting all matters, including exercising any voting rights, with the
joint venture or co-investment partners;

 

(xi)                                        providing executive and
administrative personnel, office space and office services required in rendering
services to the Company, including, without limitation, office space for any
persons who are employed directly by the Company under any secondment
arrangement and who are not simultaneously employed by the Manager or any of its
Affiliates;

 

(xii)                                     administering the day-to-day
operations and performing and supervising the performance of such other
administrative functions necessary to the Company’s management as may be agreed
upon by the Manager and the Board, including, without limitation, the collection
of revenues and the payment of the Company’s debts and obligations and
maintenance of appropriate computer services to perform such administrative
functions;

 

(xiii)                                  communicating on the Company’s behalf
with the holders of any of the Company’s equity or debt securities as required
to satisfy the reporting and other requirements of any governmental bodies or
agencies or trading markets and to maintain effective relations with such
holders, including analyst presentations, investor conferences and annual
meeting arrangements;

 

(xiv)                                 counseling the Company in connection with
policy decisions to be made by the Board;

 

(xv)                                    evaluating and recommending to the Board
hedging (based on the advice of the Investment Advisor), financing and
securitization strategies and engaging in hedging (based on the advice of the
Investment Advisor), financing, borrowing and securitization

 

8

--------------------------------------------------------------------------------


 

activities on the Company’s behalf, consistent with such strategies as modified
from time to time, while maintaining the Company’s qualification as a REIT and
within the Investment Guidelines;

 

(xvi)                                 counseling the Company regarding the
maintenance of its qualification as a REIT and monitoring compliance with the
various REIT qualification tests and other rules set forth in the Code and
Treasury Regulations thereunder and using commercially reasonable efforts to
cause the Company to continue to qualify for taxation as a REIT for federal
income tax purposes;

 

(xvii)                              counseling the Company regarding the
maintenance of the Company’s exemption from the status of an investment company
required to register under the Investment Company Act, monitoring compliance
with the requirements for maintaining such exemption and using commercially
reasonable efforts to cause the Company to maintain such exemption from such
status;

 

(xviii)                           furnishing reports and statistical and
economic research to the Company regarding the Company’s activities and services
performed for the Company by the Manager or forwarding any applicable reports
and statistical and economic research to the Company regarding the Company’s
activities and services performed for the Company by the Investment Advisor;

 

(xix)                                 collection of information and furnishing
of reports pertaining to the Company’s assets, interest rates and general
economic conditions;

 

(xx)                                    monitoring the operating performance of
the Company’s investments and providing periodic review, evaluation and reports
with respect thereto to the Board, including comparative information with
respect to such operating performance and budgeted or projected operating
results;

 

(xxi)                                 investing and reinvesting any moneys and
securities of the Company, if applicable, as instructed by the Investment
Advisor (including investing in short-term investments pending investment in
other investments, payment of fees, costs and expenses, or payments of dividends
or distributions to the Company’s stockholders and partners) and advising the
Company as to the Company’s capital structure and capital raising;

 

(xxii)                              causing the Company to retain qualified
registered independent accountants and legal counsel, as applicable, to assist
in developing appropriate accounting procedures and systems, internal controls
and other compliance procedures and testing systems with respect to financial
reporting obligations and compliance with the provisions of the Code and the
Treasury Regulations applicable to REITs and, if applicable, taxable REIT
subsidiaries, and to conduct quarterly compliance reviews with respect thereto;

 

(xxiii)                           assisting the Company in qualifying to do
business in all applicable jurisdictions and to obtain and maintain all
appropriate licenses;

 

(xxiv)                          assisting the Company in complying with all
regulatory requirements applicable to the Company in respect of the Company’s
business activities, including preparing

 

9

--------------------------------------------------------------------------------


 

or causing to be prepared all financial statements as may be required under
applicable regulations and contractual undertakings and, if and when applicable,
all reports and documents, if any, required under the Exchange Act or the
Securities Act, or by the NYSE or such other securities exchange on which the
shares of Common Stock are listed;

 

(xxv)                             assisting the Company in taking all necessary
actions to enable the Company to make required tax filings and reports,
including soliciting information from stockholders to the extent required by the
provisions of the Code and Treasury Regulations applicable to REITs;

 

(xxvi)                          placing, or arranging for the placement of, all
orders pursuant to the Manager’s or, if applicable, the Investment Advisor’s
investment determinations for the Company either directly with the issuer or
with a broker or dealer (including any affiliated broker or dealer);

 

(xxvii)                       obtaining insurance in connection with the
operation of the Company’s business;

 

(xxviii)                    handling and resolving all claims, disputes or
controversies (including all litigation, arbitration, settlement or other
proceedings or negotiations) in which the Company may be involved or to which
the Company may be subject arising out of the Company’s day-to-day operations
(other than with the Manager or its Affiliates), including supervising claims
filed under any insurance policy, subject to such limitations or parameters as
may be imposed from time to time by the Board;

 

(xxix)                          using commercially reasonable efforts to cause
expenses incurred by the Company or the Company’s behalf to be commercially
reasonable or commercially customary and within any budgeted parameters or
expense guidelines set by the Board from time to time;

 

(xxx)                             advising on, and obtaining on behalf of the
Company, appropriate credit facilities or other financings for the investments
of the Company consistent with the Investment Guidelines;

 

(xxxi)                          advising the Company with respect to and
structuring long-term financing vehicles for the Company’s portfolio of assets,
and offering and selling securities publicly or privately in connection with any
such structured financing;

 

(xxxii)                       serving as the Company’s consultant with respect
to decisions regarding any of the Company’s financings, hedging (based on the
advice of the Investment Advisor) activities or borrowings undertaken by the
Company, including (1) assisting the Company in developing criteria for debt and
equity financing that is specifically tailored to the Company’s investment
objectives, and (2) advising the Company with respect to obtaining appropriate
financing for the Company’s investments;

 

(xxxiii)                    providing the Company with, or, if applicable,
working with the Investment Advisor to provide, portfolio management;

 

10

--------------------------------------------------------------------------------


 

(xxxiv)                   arranging marketing materials, advertising, industry
group activities (such as conference participations and industry organization
memberships) and other promotional efforts designed to promote the Company’s
business;

 

(xxxv)                      forming, dissolving, reorganizing, restructuring or
merging corporate or other entities with respect to any of the actions in
clauses (i) through (xxxiv) above;

 

(xxxvi)                   performing such other services and functions as may be
required from time to time for the management of, and other activities relating
to, the Company’s assets, business and operations of the Company as the Board
shall reasonably request or as the Manager shall deem appropriate under the
particular circumstances; and

 

(xxxvii)                using commercially reasonable efforts to cause the
Company to comply with all applicable laws and regulations.

 

(d)                                 For the period and on the terms and
conditions set forth in this Agreement, the Company and each of the Subsidiaries
hereby constitutes, appoints and authorizes the Manager as its true and lawful
agent and attorney-in-fact, in its name, place and stead, to negotiate, execute,
deliver and enter into such real estate purchase agreements, property management
agreements, title insurance agreements, leases, finance agreements and
arrangements and securities repurchase and reverse repurchase agreements and
arrangements, brokerage agreements, interest rate swap agreements, “to be
announced” forward contracts, agreements relating to borrowings under programs
established by the U.S. Government and/or any agencies thereunder and such other
agreements, instruments and authorizations on their behalf, on such terms and
conditions as the Manager, acting in its sole and absolute discretion (but
subject to the terms of this Agreement), deems necessary or appropriate. This
power of attorney is deemed to be coupled with an interest.

 

(e)                                  The Manager may retain, for and on behalf,
and at the sole cost and expense, of the Company, such services of the persons
and firms referred to in Section 8(b) hereof as the Manager deems necessary or
advisable in connection with the management and operations of the Company.  In
performing its duties under this Section 2, the Manager shall be entitled to
rely reasonably on qualified experts and professionals (including, without
limitation, accountants, legal counsel and other professional service providers)
hired by the Manager at the Company’s sole cost and expense.

 

(f)                                   The Manager shall refrain from any action
that, in its sole judgment made in good faith, (i) is not in compliance with the
Investment Guidelines, (ii) would adversely and materially affect the
qualification of the Company as a REIT under the Code or the Company’s status as
an entity excluded from investment company status under the Investment Company
Act, or (iii) would violate any law, rule or regulation of any governmental body
or agency having jurisdiction over the Company or of the NYSE or such other
securities exchange on which the securities of the Company may be listed or that
would otherwise not be permitted by the applicable Governing Instruments.  If
the Manager is ordered to take any action by the Board, the Manager shall
promptly notify the Board if it is the Manager’s judgment that such action would
adversely and materially affect such status or violate any such law, rule or
regulation or Governing Instruments.  Notwithstanding the foregoing, neither the
Manager nor any of its

 

11

--------------------------------------------------------------------------------


 

Affiliates shall be liable to the Company, the Board, or the Company’s
stockholders for any act or omission by the Manager or any of its Affiliates,
except as provided in Section 9 of this Agreement.

 

(g)                                  The Company (including the Board) agrees to
take all actions reasonably required to permit and enable the Manager to carry
out its duties and obligations under this Agreement, including, without
limitation, all steps reasonably necessary to allow the Manager to file any
registration statement or other filing required to be made under the Securities
Act, Exchange Act, the NYSE’s Listed Company Manual (or such equivalent
guidelines applicable to any other securities exchange on which the shares of
Common Stock are listed), Code or other applicable law, rule or regulation on
behalf of the Company in a timely manner.  The Company further agrees to use
commercially reasonable efforts to make available to the Manager all resources,
information and materials reasonably requested by the Manager to enable the
Manager to satisfy its obligations hereunder, including its obligations to
deliver financial statements and any other information or reports with respect
to the Company.

 

(h)                                 As frequently as the Manager may deem
reasonably necessary or advisable, or at the direction of the Board, the Manager
shall prepare, or, at the sole cost and expense of the Company, cause to be
prepared, with respect to any reports and other information relating to any
proposed or consummated investment as may be reasonably requested by the
Company.

 

(i)                                               The Manager shall prepare, or,
at the sole cost and expense of the Company, cause to be prepared, all reports,
financial or otherwise, with respect to the Company reasonably required by the
Board in order for the Company to comply with its Governing Instruments, or any
other materials required to be filed with any governmental body or agency, and
shall prepare, or, at the sole cost and expense of the Company, cause to be
prepared, all materials and data necessary to complete such reports and other
materials, including, without limitation, an annual audit of the Company’s books
of account by a nationally recognized independent accounting firm.

 

(ii)                                            The Manager shall prepare, or,
at the sole cost and expense to the Company, cause to be prepared, regular
reports for the Board to enable the Board to review the Company’s acquisitions,
portfolio composition and characteristics, credit quality, performance and
compliance with the Investment Guidelines and policies approved by the Board.

 

(i)                                     Officers, employees and agents of the
Manager and its Affiliates may serve as directors, officers, agents, nominees or
signatories for the Company or any of its Subsidiaries, to the extent permitted
by their Governing Instruments, by any resolutions duly adopted by the Board.
 When executing documents or otherwise acting in such capacities for the Company
or any of its Subsidiaries, such Persons shall indicate in what capacity they
are executing on behalf of the Company or any of its Subsidiaries.  Without
limiting the foregoing, while this Agreement is in effect, the Manager will
provide the Company with a management team, including a Chief Executive Officer
or President or similar positions, along with appropriate support personnel, to
provide the management services to be provided by the Manager to the Company
hereunder, who shall devote such of their time to the management of the Company
as necessary and appropriate, commensurate with the level of activity of the
Company from time to time.

 

12

--------------------------------------------------------------------------------


 

(j)                                    The Manager shall provide personnel for
service on the Manager Investment Committee.

 

(k)                                 The Manager shall provide such internal
audit, compliance and control services as may be required for the Company to
comply with applicable law (including the Securities Act and Exchange Act),
regulation (including SEC regulations) and the rules and requirements of the
NYSE or such other securities exchange on which the shares of Common Stock are
listed and as otherwise reasonably requested by the Company or its Board from
time to time.

 

(l)                                     The Manager acknowledges receipt of the
Company’s Code of Business Conduct and Ethics and Policy on Insider Trading
(collectively, the “Conduct Policies”) and agrees to require the persons who
provide services to the Company to comply with such Conduct Policies in the
performance of such services hereunder or such comparable policies as shall in
substance hold such persons to at least the standards of conduct set forth in
the Conduct Policies.

 

Section 3.                                          Additional Activities of the
Manager; Non-Solicitation; Restrictions.

 

(a)                                 Except as provided in the last sentence of
this Section 3(a), the Co-Investment and Allocation Agreement and/or the
Investment Guidelines, nothing in this Agreement shall (i) prevent the Manager
or any of its Affiliates, members, officers, directors or employees, from
engaging in other businesses or from rendering services of any kind to any other
Person or entity, whether or not the investment objectives or policies of any
such other Person or entity are similar to those of the Company, (ii) in any way
bind or restrict the Manager or any of its Affiliates, members, officers,
directors or employees from buying, selling or trading any securities or
investments for their own accounts or for the account of others for whom the
Manager or any of its Affiliates, members, officers, directors or employees may
be acting, or (iii) in any way prevent the Manager or any of its Affiliates,
members, officers, directors or employees from managing any Waypoint investment
funds.  While information and recommendations supplied to the Company shall, in
the Manager’s reasonable and good faith judgment, be appropriate under the
circumstances and in light of the investment objectives and policies of the
Company, they may be different from the information and recommendations supplied
by the Manager or any Affiliate, member officer, director or employee of the
Manager to others.  The Company shall be entitled to equitable treatment under
the circumstances in receiving information, recommendations and any other
services, but the Company recognizes that it is not entitled to receive
preferential treatment as compared with the treatment given by the Manager or
any Affiliate, member officer, director or employee of the Manager to others. 
The Company shall have the benefit of the Manager’s judgment and commercially
reasonable effort in rendering services hereunder and, in furtherance of the
foregoing, the Manager shall not undertake activities that, in its sole judgment
made in good faith, will adversely affect the performance of its obligations
under this Agreement.

 

(b)                                 In the event of a Termination Without Cause
of this Agreement by the Company pursuant to Section 11(b) hereof, for two
(2) years after such termination of this Agreement, the Company shall not,
without the consent of the Manager, employ or otherwise retain any employee of
the Manager or any of its Affiliates or any person who has been employed by the
Manager or any of its Affiliates at any time within the two (2) year period
immediately preceding the date on which such person commences employment with or
is otherwise retained by the

 

13

--------------------------------------------------------------------------------


 

Company.  The Company acknowledges and agrees that, in addition to any damages,
the Manager shall be entitled to equitable relief for any violation of this
Section 3(b) by the Company, including, without limitation, injunctive relief.

 

(c)                                  The Manager shall use such names,
trademarks and logos as may be adopted and designated by the Manager with
respect to and in conjunction with the operation and management of the Company
and other properties managed by the Manager; provided, however, such names,
trademarks and logos shall remain the exclusive property of the Manager.  In the
event this Agreement is terminated for any reason, or expires, all rights of the
Company to use such names and such trademarks and logos shall be immediately
terminated; however, no such termination shall preclude the Company from using
“Waypoint” in its corporate name.

 

(d)                                 All Intellectual Property created or
developed in connection with the Manager’s performance of this Agreement or
otherwise and the Intellectual Property Rights associated therewith shall be the
sole and exclusive property of the Manager. Except for the Intellectual Property
covered by the Trademark License Agreement, dated January 31, 2014, by and
between Starwood Capital Group Global, L.P. and the Manager on one hand and the
Company on the other hand, for the term of this Agreement, the Manager does
hereby grant the Company a non-exclusive, worldwide, fully paid up, royalty
free, non-sub-licensable, non-transferable license and right to use the
Intellectual Property made or used in connection with the Manager’s performance
of this Agreement for its business purposes. The Company will, upon request of
the Manager, do execute, acknowledge and deliver or cause to be done, executed,
acknowledged and delivered all such further acts, deeds, assignments, transfers,
conveyances, powers of attorney and assurances as may be requested by the
Manager to carry out the intent of this Agreement or to otherwise perfect,
record, confirm, or enforce the Manager’s rights in and to the Intellectual
Property.

 

Section 4.                                          Agency.  The Manager shall
act as agent of the Company and the Subsidiaries in making, acquiring, financing
and disposing of investments of the Company, disbursing and collecting the funds
of the Company and the Subsidiaries, paying the debts and fulfilling the
obligations of the Company and the Subsidiaries, supervising the performance of
professionals engaged by or on behalf of the Company and the Subsidiaries and
handling, prosecuting and settling any claims of or against the Company and the
Subsidiaries, the Board, holders of the Company’s securities or representatives
or assets of the Company and the Subsidiaries.

 

Section 5.                                          Bank Accounts.  At the
direction of the Board, the Manager may establish and maintain one or more bank
accounts in the name of the Company or any Subsidiary, and may collect and
deposit into any such account or accounts, and disburse funds from any such
account or accounts, under such terms and conditions as the Board may approve;
and the Manager shall from time to time render appropriate accountings of such
collections and payments to the Board and, upon request, to the auditors of the
Company or any Subsidiary.

 

Section 6.                                          Records; Confidentiality.

 

The Manager shall maintain appropriate books of accounts and records relating to
services performed hereunder, and such books of account and records shall be
accessible for

 

14

--------------------------------------------------------------------------------


 

inspection by representatives of the Company or any Subsidiary at any time
during normal business hours.  The Manager shall keep confidential any and all
non-public information, written or oral, obtained by it in connection with the
services rendered hereunder (“Confidential Information”) and shall not use
Confidential Information except in furtherance of its duties under this
Agreement or disclose Confidential Information, in whole or in part, to any
Person other than (i) to its Affiliates, members, officers, directors,
employees, agents, representatives or advisors who need to know such
Confidential Information for the purpose of rendering services hereunder,
(ii) to appraisers, financing sources and others in the ordinary course of the
Company’s business ((i) and (ii) collectively, “Manager Permitted Disclosure
Parties”), (iii) in connection with any governmental or regulatory filings of
the Company or disclosure or presentations to Company investors (subject to
compliance with Regulation FD), (iv) to governmental officials having
jurisdiction over the Company, (v) as requested by law or legal process to which
the Manager or any Person to whom disclosure is permitted hereunder is a party,
or (vi) with the consent of the Company.  The Manager agrees to inform each of
its Manager Permitted Disclosure Parties of the non-public nature of the
Confidential Information and to use commercially reasonable efforts to obtain
agreement from such Persons to treat such Confidential Information in accordance
with the terms hereof.  Nothing herein shall prevent the Manager from disclosing
Confidential Information (i) upon the order of any court or administrative
agency, (ii) upon the request or demand of, or pursuant to any law or regulation
to, any regulatory agency or authority, (iii) to the extent reasonably required
in connection with the exercise of any remedy hereunder, or (iv) to its legal
counsel or independent auditors; provided, however that with respect to
clauses (i) and (ii), it is agreed that, so long as not legally prohibited, the
Manager will provide the Company with prompt written notice of such order,
request or demand so that the Company may seek, at its sole expense, an
appropriate protective order and/or waive the Manager’s compliance with the
provisions of this Agreement.  If, failing the entry of a protective order or
the receipt of a waiver hereunder, the Manager is required to disclose
Confidential Information, the Manager may disclose only that portion of such
information that is legally required without liability hereunder; provided, that
the Manager agrees to exercise its reasonable best efforts to obtain reliable
assurance that confidential treatment will be accorded such information. 
Notwithstanding anything herein to the contrary, each of the following shall be
deemed to be excluded from the provisions hereof:  any Confidential Information
that (A) is available to the public from a source other than the Manager, (B) is
released in writing by the Company to the public (except to the extent exempt
under Regulation FD) or to persons who are not under similar obligation of
confidentiality to the Company, or (C) is obtained by the Manager from a
third-party which, to the best of the Manager’s knowledge, does not constitute a
breach by such third-party of an obligation of confidence with respect to the
Confidential Information disclosed.  The provisions of this Section 6 shall
survive the expiration or earlier termination of this Agreement for a period of
one year.

 

Section 7.                                          Compensation.

 

(a)                                 For the services rendered under this
Agreement, the Company shall pay the Base Management Fee to the Manager.  The
Manager will not receive any compensation for the period prior to the Closing
Date other than expenses incurred and reimbursed pursuant to Section 8 hereof.

 

15

--------------------------------------------------------------------------------


 

(b)                                 The parties acknowledge that the Base
Management Fee is intended to compensate the Manager for the costs and expenses
it will incur pursuant to the Investment Advisory Agreement and certain expenses
not otherwise reimbursable under Section 8 below, in order for the Manager or,
as applicable, the Investment Advisor, to provide the Company the investment
advisory services and certain general management services rendered under this
Agreement.  The fee paid by the Manager under the Investment Advisory Agreement
shall not constitute an expense reimbursable by the Company under this Agreement
or otherwise.

 

(c)                                  The Base Management Fee shall be payable in
arrears in cash, in quarterly installments commencing with the quarter in which
this Agreement is executed.  If applicable, the initial and final installments
of the Base Management Fee shall be calculated and pro-rated based on the number
of days during the initial and final quarter, respectively, that this Agreement
is in effect.  The Manager shall calculate each quarterly installment of the
Base Management Fee, and deliver such calculation to the Company, within thirty
(30) days following the last day of each calendar quarter.  The Company shall
pay the Manager each installment of the Base Management Fee within five
(5) Business Days after the date of delivery to the Company of such
computations.

 

(d)                                 If at any time the Manager shall, in
connection with a determination of the value of the Base Management Fee pursuant
to this Section 7, including the calculation of the applicable Adjusted Market
Capitalization as a part thereof, (i) dispute such determination in good faith
by more than five percent (5%) of such Base Management Fee, and (ii) such
dispute cannot be resolved between the Independent Directors and the Manager
within ten (10) Business Days after the Manager provides written notice to the
Company of such dispute (the “Valuation Notice”), then the matter shall be
resolved by an independent appraiser of recognized standing selected jointly by
the Independent Directors and the Manager within not more than twenty (20) days
after the Valuation Notice.  In the event the Independent Directors and the
Manager cannot agree with respect to such selection within the aforesaid twenty
(20) day time-frame, the Independent Directors shall select one such independent
appraiser and the Manager shall select one independent appraiser within five
(5) Business Days after the expiration of the twenty (20) day period, with one
additional such appraiser (the “Last Appraiser”) to be selected by the
appraisers so designated within five (5) Business Days after their selection. 
Any valuation decision made by the Last Appraiser shall be deemed final and
binding upon the Board and the Manager and shall be delivered to the Manager and
the Board within not more than fifteen (15) days after the selection of the Last
Appraiser.  The expenses of the appraisal shall be paid by the party with the
estimate which deviated the furthest from the final valuation decision made by
the independent appraisers.

 

(e)                                  In lieu of payment of all or part of the
Base Management Fee, the Manager, in its sole discretion, may receive fee
payments from Subsidiaries or other entities controlled by the Company.  The
Base Management Fee payable each quarter hereunder shall be reduced by the
amount of any such payments.  To the extent such payments from Subsidiaries or
other entities controlled by the Company in a quarter exceed the amount of the
Base Management fee payable hereunder for such quarter, the excess shall be
carried over and reduce the Base Management Fee payable hereunder in the
subsequent quarter, but not below zero, and likewise in each subsequent quarter
thereafter until the amount offset totals the amount of such excess.

 

16

--------------------------------------------------------------------------------


 

(f)                                   After the Initial Grant, and prior to
expiration of the Initial Term or any Automatic Renewal Term of this Agreement,
any restricted stock grants or other equity awards made by the Company shall be
granted to the Manager.  Such grants or awards will then be allocated between
Starwood Capital Group Global, L.P. and Waypoint Real Estate Group Holdco, LLC
as set forth in the Manager’s Governing Instruments.

 

Section 8.                                          Expenses of the Company.

 

(a)                                 The Company shall be responsible for the
expenses related to any and all personnel of the Manager who provide services to
the Company pursuant to this Agreement or pursuant to the Investment Advisory
Agreement (including, without limitation, each of the officers of the Company
and any directors of the Company who are also directors, officers, employees or
agents of the Manager or any of its Affiliates), including, without limitation,
salaries, bonus and other wages, payroll taxes and the cost of providing
employee benefits to such personnel, and costs of insurance with respect to such
personnel. The Manager shall not be responsible for any expenses related to the
Chief Financial Officer and General Counsel of the Company, for so long as such
employees of the Manager are seconded to the Company.

 

(b)                                 The Company shall pay all of its costs and
expenses and shall reimburse the Manager for expenses of the Manager incurred on
behalf of the Company and its Subsidiaries.  Without limiting the generality of
the foregoing, it is specifically agreed that the following costs and expenses
shall be paid by the Company and shall not be paid by the Manager or Affiliates
of the Manager:

 

(i)                                               expenses in connection with
the issuance and transaction costs incident to the acquisition, disposition and
financing of the investments of the Company and its Subsidiaries;

 

(ii)                                            costs of legal, tax, accounting,
consulting, auditing and other similar services rendered for the Company by
providers retained by the Manager or, if provided by the Manager’s personnel, in
amounts which are no greater than those which would be payable to outside
professionals or consultants engaged to perform such services pursuant to
agreements negotiated on an arm’s-length basis;

 

(iii)                                         the compensation and expenses of
the Company’s directors and the cost of liability insurance to indemnify the
Company’s directors and officers;

 

(iv)                                        costs associated with the
establishment and maintenance of any of the Company’s credit facilities, other
financing arrangements, or other indebtedness of the Company (including
commitment fees, accounting fees, legal fees, closing and other similar costs)
or any of the Company’s securities offerings;

 

(v)                                           expenses connected with
communications to holders of the Company’s securities or of the Subsidiaries and
other bookkeeping and clerical work necessary in maintaining relations with
holders of such securities and in complying with the continuous reporting and
other requirements of governmental bodies or agencies, including, without
limitation, all costs of preparing and filing required reports with the SEC, the
costs payable by

 

17

--------------------------------------------------------------------------------


 

the Company to any transfer agent and registrar in connection with the listing
and/or trading of the Company’s securities on any exchange, the fees payable by
the Company to any such exchange in connection with its listing, costs of
preparing, printing and mailing the Company’s annual report to the Company’s
stockholders and proxy materials with respect to any meeting of the Company’s
stockholders;

 

(vi)                                        costs associated with any computer
software or hardware, electronic equipment or purchased information technology
services from third-party vendors that is used for the Company;

 

(vii)                                     expenses incurred by managers,
officers, personnel and agents of the Manager for travel on the Company’s behalf
and other out-of-pocket expenses incurred by managers, officers, personnel and
agents of the Manager in connection with the purchase, financing, refinancing,
sale or other disposition of an investment or establishment and maintenance of
any of the Company’s securitizations or any of the Company’s securities
offerings;

 

(viii)                                  costs and expenses incurred with respect
to investor relation services, industry associations, memberships and
conferences, market information systems and publications, research publications
and materials, and settlement, clearing and custodial fees and expenses
applicable to the Company;

 

(ix)                                        compensation and expenses of the
Company’s custodian and transfer agent, if any;

 

(x)                                           the costs of maintaining
compliance with all federal, state and local rules and regulations or any other
regulatory agency;

 

(xi)                                        all taxes and license fees;

 

(xii)                                     all insurance costs incurred in
connection with the operation of the Company’s business except for the costs
attributable to “errors and omissions”  insurance that the Manager elects to
carry for itself and its personnel;

 

(xiii)                                  costs and expenses incurred in
contracting with third parties;

 

(xiv)                                 all other costs and expenses relating to
the Company’s business and investment operations, including, without limitation,
the costs and expenses of acquiring, owning, protecting, maintaining, developing
and disposing of investments, including appraisal, reporting, audit and legal
fees;

 

(xv)                                    expenses relating to any office(s) or
office facilities, including, but not limited to, disaster backup recovery sites
and facilities, maintained for the Company or the investments of the Company and
its Subsidiaries separate from the office or offices of the Manager;

 

(xvi)                                 expenses connected with the payments of
interest, dividends or distributions in cash or any other form authorized or
caused to be made by the Board to or on

 

18

--------------------------------------------------------------------------------


 

account of holders of the Company’s securities or of the Subsidiaries,
including, without limitation, in connection with any dividend reinvestment
plan;

 

(xvii)                              any judgment or settlement of pending or
threatened proceedings (whether civil, criminal or otherwise) against the
Company or any Subsidiary, or against any trustee, director, partner, member or
officer of the Company or of any Subsidiary in his capacity as such for which
the Company or any Subsidiary is required to indemnify such trustee, director,
partner, member or officer by any court or governmental agency; and

 

(xviii)                           all other expenses actually incurred by the
Manager (except as otherwise specified herein) which are reasonably necessary
for the performance by the Manager of its duties and functions under this
Agreement.

 

(c)                                  Costs and expenses incurred by the Manager
on behalf of the Company shall be reimbursed monthly to the Manager.  The
Manager shall prepare a written statement in reasonable detail documenting the
costs and expenses of the Company and those incurred by the Manager on behalf of
the Company during each month, and shall deliver such written statement to the
Company within thirty (30) days after the end of each month.  The Company shall
pay all amounts payable to the Manager pursuant to this Section 8(c) within five
(5) Business Days after the receipt of the written statement without demand,
deduction, offset or delay.  Cost and expense reimbursement to the Manager shall
be subject to adjustment in connection with the annual audit of the Company. 
The provisions of this Section 8 shall survive the expiration or earlier
termination of this Agreement to the extent such expenses have previously been
incurred or are incurred in connection with such expiration or termination.

 

(d)                                 If so requested by the Manager within the
ninety (90) day period following the date of this Agreement, the Company shall
pre-fund to the Manager up to $5 million in the aggregate for costs and expenses
(the “Pre-Funded Expenses”). The Pre-Funded Expenses shall be credited on a
monthly basis against up to fifty percent (50%) of the costs and expenses
incurred by the Manager on behalf of the Company during the relevant period and
payable by the Company hereunder until such time as the full amount of
Pre-Funded Expenses shall have been so credited.

 

Section 9.                                          Limits of the Manager’s
Responsibility.

 

(a)                                 The Manager assumes no responsibility under
this Agreement other than to render the services called for hereunder in good
faith and shall not be responsible for any action of the Board in following or
declining to follow any advice or recommendations of the Manager or, if
applicable, the Investment Advisor, including as set forth in the Investment
Guidelines.  The Manager and its Affiliates and members, and the directors,
officers, employees and stockholders of the Manager and its Affiliates and
members, will not be liable to the Company, any Subsidiary, the Board, the
Company’s stockholders or any Subsidiary’s stockholders or partners for any acts
or omissions by the Manager or its officers, employees or Affiliates performed
in accordance with and pursuant to this Agreement, except by reason of acts or
omission constituting bad faith, willful misconduct, gross negligence or
reckless disregard of their respective duties under this Agreement.  The Company
shall, to the full extent lawful, reimburse, indemnify and hold harmless the
Manager, its Affiliates and members, and the directors, officers,

 

19

--------------------------------------------------------------------------------


 

employees and stockholders of the Manager and its Affiliates (each, a “Manager
Indemnified Party”), of and from any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
reasonable attorneys’ fees) (collectively “Losses”) in respect of or arising
from any acts or omissions of such Manager Indemnified Party performed in good
faith under this Agreement and not constituting bad faith, willful misconduct,
gross negligence or reckless disregard of duties of such Manager Indemnified
Party under this Agreement.  In addition, the Manager Indemnified Parties will
not be liable for trade errors that may result from ordinary negligence,
including, without limitation, errors in the investment decision making process
or in the trade process.

 

(b)                                 The Manager shall, to the full extent
lawful, reimburse, indemnify and hold harmless the Company, and the directors,
officers and stockholders of the Company and each Person, if any, controlling
the Company (each, a “Company Indemnified Party”; a Manager Indemnified Party
and a Company Indemnified Party are each sometimes hereinafter referred to as an
“Indemnified Party”) of and from any and all Losses in respect of or arising
from (i) any acts or omissions of the Manager constituting bad faith, willful
misconduct, gross negligence or reckless disregard of duties of the Manager
under this Agreement or (ii) any claims by the Manager’s employees relating to
the terms and conditions of their employment by the Manager.

 

(c)                                  In case any such claim, suit, action or
proceeding (a “Claim”) is brought against any Indemnified Party in respect of
which indemnification may be sought by such Indemnified Party pursuant hereto,
the Indemnified Party shall give prompt written notice thereof to the
indemnifying party, which notice shall include all documents and information in
the possession of or under the control of such Indemnified Party reasonably
necessary for the evaluation and/or defense of such Claim and shall specifically
state that indemnification for such Claim is being sought under this Section;
provided, however, that the failure of the Indemnified Party to so notify the
indemnifying party shall not limit or affect such Indemnified Party’s rights
other than pursuant to this Section.  Upon receipt of such notice of Claim
(together with such documents and information from such Indemnified Party), the
indemnifying party shall, at its sole cost and expense, in good faith defend any
such Claim with counsel reasonably satisfactory to such Indemnified Party, which
counsel may, without limiting the rights of such Indemnified Party pursuant to
the next succeeding sentence of this Section, also represent the indemnifying
party in such investigation, action or proceeding.  In the alternative, such
Indemnified Party may elect to conduct the defense of the Claim, if (i) such
Indemnified Party reasonably determines that the conduct of its defense by the
indemnifying party could be materially prejudicial to its interests, (ii) the
indemnifying party refuses to assume such defense (or fails to give written
notice to the Indemnified Party within ten (10) days of receipt of a notice of
Claim that the indemnifying party assumes such defense), or (iii) the
indemnifying party shall have failed, in such Indemnified Party’s reasonable
judgment, to defend the Claim in good faith.  The indemnifying party may settle
any Claim against such Indemnified Party without such Indemnified Party’s
consent, provided (i) such settlement is without any Losses whatsoever to such
Indemnified Party, (ii) the settlement does not include or require any admission
of liability or culpability by such Indemnified Party and (iii) the indemnifying
party obtains an effective written release of liability for such Indemnified
Party from the party to the Claim with whom such settlement is being made, which
release must be reasonably acceptable to such Indemnified Party, and a dismissal
with prejudice with respect to all claims made by the party against such
Indemnified Party in connection with such Claim.  The applicable Indemnified
Party shall reasonably cooperate with

 

20

--------------------------------------------------------------------------------


 

the indemnifying party, at the indemnifying party’s sole cost and expense, in
connection with the defense or settlement of any Claim in accordance with the
terms hereof.  If such Indemnified Party is entitled pursuant to this Section to
elect to defend such Claim by counsel of its own choosing and so elects, then
the indemnifying party shall be responsible for any good faith settlement of
such Claim entered into by such Indemnified Party.  Except as provided in the
immediately preceding sentence, no Indemnified Party may pay or settle any Claim
and seek reimbursement therefor under this Section.

 

(d)                                 The provisions of this Section 9 shall
survive the expiration or earlier termination of this Agreement.

 

Section 10.                                   No Joint Venture.  The Company on
the one hand and the Manager or its Affiliates and members on the other hand are
not partners or joint venturers with each other and nothing herein shall be
construed to make them such partners or joint venturers or impose any liability
as such on either of them.

 

Section 11.                                   Term; Renewal; Termination Without
Cause.

 

(a)                                 This Agreement shall become effective on the
Closing Date and shall continue in operation, unless terminated in accordance
with the terms hereof, until the third anniversary of the Closing Date (the
“Initial Term”).  After the Initial Term, this Agreement shall be deemed renewed
automatically each year for an additional one-year period (an “Automatic Renewal
Term”) unless the Company or the Manager elects not to renew this Agreement in
accordance with Section 11(b) or Section 11(d), respectively.

 

(b)                                 Notwithstanding any other provision of this
Agreement to the contrary, upon the expiration of the Initial Term or any
Automatic Renewal Term and upon 180 days’ prior written notice to the Manager
(the “Termination Notice”), upon the affirmative vote of at least two-thirds of
the Independent Directors that (1) there has been unsatisfactory performance by
the Manager that is materially detrimental to the Company and its Subsidiaries
taken as a whole or (2) the Base Management Fee payable to the Manager is
unfair, subject to Section 11(c) below, the Company may, without cause, in
connection with the expiration of the Initial Term or the then current Automatic
Renewal Term, decline to renew this Agreement (any such nonrenewal, a
“Termination Without Cause”).  In the event of a Termination Without Cause, the
Company shall pay the Manager the Termination Fee before or on the last day of
the Initial Term or such Automatic Renewal Term, as the case may be (the
“Effective Termination Date”).  The Company may terminate this Agreement for
cause pursuant to Section 13 hereof even after a Termination Notice and, in such
case, no Termination Fee shall be payable.

 

(c)                                  Notwithstanding the provisions of
subsection (b) above, if the reason for nonrenewal specified in the Company’s
Termination Notice is that at least two-thirds of the Independent Directors have
determined that the Base Management Fee payable to the Manager is unfair, the
Company shall not have the foregoing nonrenewal right in the event the Manager
agrees that it will continue to perform its duties hereunder during the
Automatic Renewal Term that would commence upon the expiration of the Initial
Term or then current Automatic Renewal Term at a fee that at least two-thirds of
the Independent Directors determine to be fair; provided, however, the Manager
shall have the right to renegotiate the Base Management Fee by delivering

 

21

--------------------------------------------------------------------------------


 

to the Company, not less than 120 days prior to the pending Effective
Termination Date, written notice (a “Notice of Proposal to Negotiate”) of its
intention to renegotiate the Base Management Fee.  Thereupon, the Company and
the Manager shall endeavor to negotiate the Base Management Fee in good faith. 
Provided that the Company and the Manager agree to a revised Base Management Fee
or other compensation structure within sixty (60) days following the Company’s
receipt of the Notice of Proposal to Negotiate, the Termination Notice from the
Company shall be deemed of no force and effect, and this Agreement shall
continue in full force and effect on the terms stated herein, except that the
Base Management Fee or other compensation structure shall be the revised Base
Management Fee or other compensation structure as then agreed upon by the
Company and the Manager.  The Company and the Manager agree to execute and
deliver an amendment to this Agreement setting forth such revised Base
Management Fee or other compensation structure promptly upon reaching an
agreement regarding same.  In the event that the Company and the Manager are
unable to agree to a revised Base Management Fee or other compensation structure
during such sixty (60) day period, this Agreement shall terminate on the
Effective Termination Date and the Company shall be obligated to pay the Manager
the Termination Fee upon the Effective Termination Date.

 

(d)                                 No later than 180 days prior to the
expiration of the Initial Term or the then current Automatic Renewal Term, the
Manager may deliver written notice to the Company informing it of the Manager’s
intention to decline to renew this Agreement, whereupon this Agreement shall not
be renewed and extended and this Agreement shall terminate effective on the
anniversary date of this Agreement next following the delivery of such notice. 
The Company is not required to pay to the Manager the Termination Fee if the
Manager terminates this Agreement pursuant to this Section 11(d).

 

(e)                                  Except as set forth in this Section 11, a
nonrenewal of this Agreement pursuant to this Section 11 shall be without any
further liability or obligation of either party to the other, except as provided
in Section 3(b), Section 6, Section 8, Section 9 and Section 15 of this
Agreement.

 

(f)                                   Notwithstanding anything herein to the
contrary, the Termination Fee shall be calculated as if the full Base Management
Fee had been paid pursuant to this Agreement for all relevant periods without
any reduction pursuant to Section 7(e).

 

(g)                                  The Manager shall cooperate with the
Company in executing an orderly transition of the management of the Company’s
consolidated assets to a new manager.

 

Section 12.                                   Assignments.

 

(a)                                 Assignments by the Manager.  This Agreement
shall terminate automatically without payment of the Termination Fee in the
event of its assignment, in whole or in part, by the Manager, unless such
assignment is consented to in writing by the Company with the consent of a
majority of the Independent Directors.  Any such permitted assignment shall bind
the assignee under this Agreement in the same manner as the Manager is bound,
and the Manager shall be liable to the Company for all acts or omissions of the
assignee under any such assignment.  In addition, the assignee shall execute and
deliver to the Company a counterpart of this Agreement naming such assignee as
the Manager.  Notwithstanding the foregoing, the Manager may,

 

22

--------------------------------------------------------------------------------


 

without the approval of the Company’s Independent Directors, (i) assign this
Agreement to an Affiliate of the Manager, conditioned on such Affiliate becoming
a party to, or becoming subject to the rights and obligations of, the
Co-Investment and Allocation Agreement and Investment Advisory Agreement,
(ii) delegate to one or more of its Affiliates the performance of any of its
responsibilities hereunder so long as it remains liable for any such Affiliate’s
performance, in each case so long as assignment or delegation does not require
the Company’s approval under the Investment Advisors Act (but if such approval
is required, the Company shall not unreasonably withhold, condition or delay its
consent).  Nothing contained in this Agreement shall preclude any pledge,
hypothecation or other transfer of any amounts payable to the Manager under this
Agreement.

 

(b)                                 Assignments by the Company.  This Agreement
shall not be assigned by the Company without the prior written consent of the
Manager, except in the case of assignment by the Company to another REIT or
other organization which is a successor (by merger, consolidation, purchase of
assets, or other transaction) to the Company, in which case such successor
organization shall be bound under this Agreement and by the terms of such
assignment in the same manner as the Company is bound under this Agreement.

 

Section 13.                                   Termination for Cause.

 

(a)                                 The Company may terminate this Agreement
effective upon at least 30 days’ prior written notice of termination from the
Company to the Manager, without payment of any Termination Fee, if (i) the
Manager, its agents or its assignees breaches any material provision of this
Agreement and such breach shall continue for a period of 30 days after written
notice thereof specifying such breach and requesting that the same be remedied
in such 30-day period (or 45 days after written notice of such breach if the
Manager takes steps to cure such breach within 30 days of the written notice),
(ii) there is a commencement of any proceeding relating to the Manager’s
Bankruptcy or insolvency, including an order for relief in an involuntary
bankruptcy case or the Manager authorizing or filing a voluntary bankruptcy
petition, (iii) the dissolution of the Manager, or (iv) the Manager commits
fraud against the Company, misappropriates or embezzles funds of the Company, or
acts, or fails to act, in a manner constituting bad faith, willful misconduct,
gross negligence or reckless disregard in the performance of its duties under
this Agreement; provided, however, that if any of the actions or omissions
described in this clause (iv) are caused by an employee and/or officer of the
Manager or one of its Affiliates and the Manager takes all necessary and
appropriate action against such person and cures the damage caused by such
actions or omissions within 30 days of the Manager actual knowledge of its
commission or omission, the Company shall not have the right to terminate this
Agreement pursuant to this Section 13(a)(v).

 

(b)                                 The Manager may terminate this Agreement
effective upon 60 days’ prior written notice of termination to the Company in
the event that the Company shall default in the performance or observance of any
material term, condition or covenant contained in this Agreement and such
default shall continue for a period of 30 days after written notice thereof
specifying such default and requesting that the same be remedied in such 30-day
period.  The Company is required to pay to the Manager the Termination Fee if
the termination of this Agreement is made pursuant to this Section 13(b).

 

23

--------------------------------------------------------------------------------


 

(c)                                  The Manager may terminate this Agreement if
the Company becomes required to register as an investment company under the
Investment Company Act, with such termination deemed to occur immediately before
such event, in which case the Company shall not be required to pay the
Termination Fee.

 

Section 14.                                   Action Upon Termination.  From and
after the effective date of termination of this Agreement pursuant to
Sections 11, 12, or 13 of this Agreement, the Manager shall not be entitled to
compensation for further services hereunder, but shall be paid all compensation
accruing to the date of termination and, if terminated pursuant to
Section 13(b) hereof or not renewed pursuant to Section 11(b) hereof (subject to
Section 11(c) hereof), the Termination Fee.  Upon any such termination, the
Manager shall forthwith:

 

(a)                                 after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled, pay over to the
Company or a Subsidiary all money collected and held for the account of the
Company or a Subsidiary pursuant to this Agreement;

 

(b)                                 deliver to the Board a full accounting,
including a statement showing all payments collected by it and a statement of
all money held by it, covering the period following the date of the last
accounting furnished to the Board with respect to the Company and any
Subsidiaries; and

 

(c)                                  deliver to the Board all property and
documents of the Company and any Subsidiaries then in the custody of the
Manager.

 

Section 15.                                   Release of Money or Other Property
Upon Written Request.

 

The Manager agrees that any money or other property of the Company (which such
term, for the purposes of this Section 15, shall be deemed to include any and
all of its Subsidiaries, if any) held by the Manager shall be held by the
Manager as custodian for the Company, and the Manager’s records shall be
appropriately and clearly marked to reflect the ownership of such money or other
property by the Company.  Upon the receipt by the Manager of a written request
signed by a duly authorized officer of the Company requesting the Manager to
release to the Company any money or other property then held by the Manager for
the account of the Company under this Agreement, the Manager shall release such
money or other property to the Company within a reasonable period of time, but
in no event later than 60 days following such request.  Upon delivery of such
money or other property to the Company, the Manager shall not be liable to the
Company, the Board, or the Company’s stockholders or partners for any acts or
omissions by the Company in connection with the money or other property released
to the Company in accordance with this Section.  The Company shall indemnify the
Manager, its Affiliates, members, directors, officers, stockholders, employees
and agents against any and all Losses which arise in connection with the
Manager’s proper release of such money or other property to the Company in
accordance with the terms of this Section 15.  Indemnification pursuant to this
provision shall be in addition to any right of the Manager to indemnification
under Section 9 of this Agreement.

 

Section 16.                                   Representations and Warranties.

 

(a)                                 The Company hereby represents and warrants
to the Manager as follows:

 

24

--------------------------------------------------------------------------------


 

(i)                                               The Company is duly organized,
validly existing and in good standing under the laws of the State of Maryland,
has the corporate power and authority and the legal right to own and operate its
assets, to lease any property it may operate as lessee and to conduct the
business in which it is now engaged and is duly qualified as a foreign
corporation and in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except for failures to be so qualified, authorized or licensed
that could not in the aggregate have a material adverse effect on the business
operations, assets or financial condition of the Company and its Subsidiaries,
if any, taken as a whole.

 

(ii)                                            The Company has the corporate
power and authority and the legal right to make, deliver and perform this
Agreement and all obligations required hereunder and has taken all necessary
corporate action to authorize this Agreement on the terms and conditions hereof
and the execution, delivery and performance of this Agreement and all
obligations required hereunder.  No consent of any other Person, including
stockholders and creditors of the Company, and no license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required by the Company in
connection with this Agreement or the execution, delivery, performance, validity
or enforceability of this Agreement and all obligations required hereunder. 
This Agreement has been, and each instrument or document required hereunder will
be, executed and delivered by a duly authorized officer of the Company, and this
Agreement constitutes, and each instrument or document required hereunder when
executed and delivered hereunder will constitute, the legally valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms.

 

(iii)                                         The execution, delivery and
performance of this Agreement and the documents or instruments required
hereunder will not violate any provision of any existing law or regulation
binding on the Company, or any order, judgment, award or decree of any court,
arbitrator or governmental authority binding on the Company, or the Governing
Instruments of, or any securities issued by the Company or of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which the Company is a party or by which the Company or any of its assets may be
bound, the violation of which would have a material adverse effect on the
business operations, assets or financial condition of the Company and its
Subsidiaries, if any, taken as a whole, and will not result in, or require, the
creation or imposition of any lien or any of its property, assets or revenues
pursuant to the provisions of any such mortgage, indenture, lease, contract or
other agreement, instrument or undertaking.

 

(b)                                 The Manager hereby represents and warrants
to the Company as follows:

 

(i)                                               The Manager is duly organized,
validly existing and in good standing under the laws of the State of Delaware,
has the limited liability company power and authority and the legal right to own
and operate its assets, to lease the property it operates as lessee and to
conduct the business in which it is now engaged and is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership or lease of property or the conduct of its business requires
such qualification, except for failures to be so qualified, authorized or
licensed that could not in the aggregate have a material adverse effect on the
business operations, assets or financial condition of the Manager.

 

25

--------------------------------------------------------------------------------


 

(ii)                                            The Manager has the limited
liability company power and authority and the legal right to make, deliver and
perform this Agreement and all obligations required hereunder and has taken all
necessary corporate action to authorize this Agreement on the terms and
conditions hereof and the execution, delivery and performance of this Agreement
and all obligations required hereunder.  No consent of any other Person,
including members and creditors of the Manager, and no license, permit, approval
or authorization of, exemption by, notice or report to, or registration, filing
or declaration with, any governmental authority is required by the Manager in
connection with this Agreement or the execution, delivery, performance, validity
or enforceability of this Agreement and all obligations required hereunder. 
This Agreement has been, and each instrument or document required hereunder will
be, executed and delivered by a duly authorized officer of the Manager, and this
Agreement constitutes, and each instrument or document required hereunder when
executed and delivered hereunder will constitute, the legally valid and binding
obligation of the Manager enforceable against the Manager in accordance with its
terms.

 

(iii)                                         The execution, delivery and
performance of this Agreement and the documents or instruments required
hereunder will not violate any provision of any existing law or regulation
binding on the Manager, or any order, judgment, award or decree of any court,
arbitrator or governmental authority binding on the Manager, or the Governing
Instruments of, or any securities issued by the Manager or of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which the Manager is a party or by which the Manager or any of its assets may be
bound, the violation of which would have a material adverse effect on the
business operations, assets or financial condition of the Manager, and will not
result in, or require, the creation or imposition of any lien or any of its
property, assets or revenues pursuant to the provisions of any such mortgage,
indenture, lease, contract or other agreement, instrument or undertaking.

 

Section 17.                                   Miscellaneous.

 

(a)                                 Notices.  All notices, requests and demands
to or upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered against receipt or upon
actual receipt of (i) personal delivery, (ii) delivery by reputable overnight
courier, (iii) delivery by facsimile transmission with telephonic confirmation
or (iv) delivery by registered or certified mail, postage prepaid, return
receipt requested, addressed as set forth below (or to such other address as may
be hereafter notified by the respective parties hereto in accordance with this
Section 17):

 

The Company:

Starwood Waypoint Residential Trust

 

1999 Harrison Street

 

Oakland, CA 94612

 

Attention: Tamra Browne

 

Fax: (510) 550-2828

 

 

The Manager:

SWAY Management LLC

 

591 West Putnam Avenue

 

Greenwich, CT 06830

 

26

--------------------------------------------------------------------------------


 

 

Attention: General Counsel

 

Fax: (203) 422-7899

 

 

with a copy to:

Sidley Austin LLP

 

One South Dearborn Street

 

Chicago, Illinois 60603

 

Attention: Michael A. Gordon, Esq.

 

Jonathan C. Babb, Esq.

 

Fax: (312) 853-7036

 

(b)                                 Binding Nature of Agreement; Successors and
Assigns.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, personal representatives, successors
and assigns as provided herein.

 

(c)                                  Integration.  This Agreement contains the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter hereof.  The express
terms hereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof.

 

(d)                                 Amendments.  This Agreement, nor any terms
hereof, may not be amended, supplemented or modified except in an instrument in
writing executed by the parties hereto.

 

(e)                                  GOVERNING LAW.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.  EACH OF THE PARTIES
HERETO IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR ANY DISTRICT WITHIN
SUCH STATE FOR THE PURPOSE OF ANY ACTION OR JUDGMENT RELATING TO OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND TO THE
LAYING OF VENUE IN SUCH COURT.

 

(f)                                   WAIVER OF JURY TRIAL.  EACH PARTY HERETO
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE,
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY
JURY IN RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.

 

27

--------------------------------------------------------------------------------


 

(g)                                  Survival of Representations and
Warranties.  All representations and warranties made hereunder, and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith, shall survive the execution and delivery of this Agreement.

 

(h)                                 No Waiver; Cumulative Remedies.  No failure
to exercise and no delay in exercising, on the part of a party hereto, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

(i)                                     Costs and Expenses.  Each party hereto
shall bear its own costs and expenses (including the fees and disbursements of
counsel and accountants) incurred in connection with the negotiations and
preparation of and the closing under this Agreement, and all matter incident
thereto.

 

(j)                                    Section Headings.  The section and
subsection headings in this Agreement are for convenience in reference only and
shall not be deemed to alter or affect the interpretation of any provisions
hereof.

 

(k)                                 Counterparts.  This Agreement may be
executed by the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

 

(l)                                     Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Management
Agreement as of the date first written above.

 

 

Starwood Waypoint Residential Trust

 

 

 

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name:

Andrew J. Sossen

 

 

Title:

General Counsel and Secretary

 

 

 

 

 

 

 

 

 

SWAY Management LLC

 

 

 

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name:

Andrew J. Sossen

 

 

Title:

Executive Vice President

 

29

--------------------------------------------------------------------------------


 

Exhibit A

 

Investment Guidelines

 

1.                                      No investment shall be made that would
cause the Company to fail to qualify as a REIT under the Code.

 

2.                                      The Company’s investments shall be in
the Target Assets.

 

3.                                      Until appropriate investments in the
Target Assets are identified, the Manager may invest any excess cash reserves of
the Company, including the proceeds of any future offerings of the Company’s
securities, in interest-bearing, short-term investments, subject to the
requirements for the Company’s qualification as a REIT under the Code.

 

4.                                      Any new target metropolitan statistical
area or joint venture of the Company requires the approval of the Manager
Investment Committee.

 

5.                                      Any investment or series of related
investments by the Company in excess of $10 million and any transaction
involving distressed or non-performing loans requires the approval of the
Manager Investment Committee.

 

6.                                      Any investment or series of related
investments by the Company in excess of $35 million (or, if greater, 5% of the
Company’s average market capitalization over the preceding fiscal quarter)
requires the approval of the Board.

 

7.                                      Any purchase by a non-approved joint
venture partner requires approval of the Manager Investment Committee.

 

These Investment Guidelines may be amended, restated, modified, supplemented or
waived by the Board (which must include a majority of the Independent Directors)
without the approval of the Company’s stockholders.

 

30

--------------------------------------------------------------------------------